UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. CEO corner TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 4 Notes to financial statements page 2 2 For more information page 3 2 To Our Shareholders, The U.S. financial markets produced solid results over the last six months. Positive economic news, stronger than expected corporate earnings and increased merger and acquisitions activity served to overcome concerns about inflation, energy costs and the troubled subprime mortgage markets potential to put the brakes on the economy. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in late February, the broad stock market returned 8.60% for the six months ended April 30, 2007. The Dow Jones Industrial Average punched through the 13,000 mark for the first time in April and posted a string of new highs as the period ended. After a remarkably long period of calm, the financial markets were rocked at the end of February by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. It also shook investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. Although the downturn lasted for less than a month before positive news stopped the fall, it was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets recent moves, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent volatility could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon, not a sprint, approach to investing, stand a better chance of weathering the markets short-term twists and turns, and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of April 30, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital appreciation by normally investing at least 80% of its assets in equity securities of companies located in China, Hong Kong or Taiwan. Over the last six months ► Greater China stocks pushed sharply higher, buoyed by continued double-digit growth in the Chinese economy. ► The Fund posted double-digit results, but trailed its benchmark index and peer group average due to its emphasis on higher-quality stocks, which appreciated at a slower rate than more speculative shares. ► New legislation on property rights and capital gains taxes appeared favorable for the long-term health of the Chinese economy and the stock market. Top 10 holdings China Mobile (Hong Kong) Ltd. 10.6% Bank of China Ltd. (China) 3.7% PetroChina Co. Ltd. 6.7% Industrial & Commercial Bank of China 3.6% China Construction Bank 5.1% CNOOC Ltd. 3.3% China Life Insurance Co. Ltd. 4.1% Bank of East Asia Ltd. 2.4% China Petroleum & Chemical Corp. 3.9% China Telecom Corp. Ltd. 2.1% As a percentage of net assets on April 30, 2007. 1 Managers report John Hancock Greater China Opportunities Fund Greater China markets enjoyed another period of extraordinarily strong gains, in large part reflecting the continued dynamic growth of the Chinese economy. The six-month review period ending April 30, 2007, began on a positive note, as optimism stemming from the late-October initial public offering (IPO) of Industrial and Commercial Bank of China  the worlds largest IPO to that date  spilled over into the rest of the fourth quarter. Smaller IPOs in a variety of other sectors also attracted their fair share of attention. Chinas gross domestic product (GDP) growth for 2006, adjusted for inflation, was a robust 10.7%, and growth in the first quarter of 2007 was even higher, providing a dynamic environment for growth at the company level. Speculation in Chinese stocks reached a fever pitch during the period, as evidenced by the performance of the Shanghai Stock Exchange Composite Index A shares, which include many lower-quality issues with less transparency in their corporate governance. That index roughly doubled during the period, from just under 2,000 to slightly above 4,000. The Fund buys mainly H shares, which are listed in Hong Kong and tend to be stocks of companies that are financially stronger, more established in their respective markets and more shareholder-friendly. The gains experienced by these stocks also were strong but generally more restrained than their Class-A counterparts. Retail SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Oriental ▲ Favorable legislation for alternative energy investments Investment COSCO ▲ Strong demand from shipbuilders International Holdings Advanced ▼ Weakening profit margins Semiconductor Holdings 2 Portfolio Manager, MFC Global Investment Management (U.S.A.) Limited Pauline Dan, CFA investors drove much of the advance in share prices. During the first four months of 2007, more retail investment accounts were opened than during all of 2006. There was a brief panic in Chinese stocks near the end of February, and the sudden drop in share prices quickly spread to other global markets. Concerns about a speculative bubble prompted fears that the Chinese gov ernment might take some aggressive steps to rein in the investment boom. However, those fears dissipated relatively quickly, and the markets resumed their upward march. For its part, the Peoples Bank of China raised its reserve requirement ratio  the percentage that banks must set aside as reserves  five times during the period in an effort to curtail rising credit and investment activity. There also was one increase in short-term interest rates, although initial investor fears of multiple rate hikes and other potentially more drastic measures proved to be unfounded, at least for the time being. Greater China markets enjoyed another period of extraordinarily strong gains, in large part reflecting the continued dynamic growth of the Chinese economy. Looking at performance For the six months ending April 30, 2007, John Hancock Greater China Opportunities Funds Class A, Class B, Class C and Class I shares returned 20.91%, 20.57%, 20.57% and 21.22%, respectively, at net asset value. Class NAV shares, which were launched December 28, 2006, returned 2.59% from inception through the end of the period. By comparison, over the six-month period the average Pacific/Asia ex-Japan fund monitored by Morningstar, Inc. returned 24.08% 1 , while the Morgan Stanley Capital International (MSCI) China Index finished with a 28.86% return. Keep in mind that your returns will differ from those listed above if you were Greater China Opportunities Fund 3 not invested in the Fund for the entire period or did not reinvest all distributions. Historical performance information can be found on pages six and seven. In addition to our focus on higher-quality stocks, rapid inflows of cash also hindered the Funds performance versus the index. While our goal was to put the money to work with minimal delay, we tried to build positions carefully, and any time lag was costly in a rapidly advancing market. Among sectors, stock selection particularly detracted from performance in industrials, materials and consumer discretionary. Counterbalancing those negatives to some extent were energy and telecommunication services, where stock picking aided performance. Underweighting those two sectors was beneficial as well, as both trailed the index by a considerable degree. SECTOR DISTRIBUTION 2 Financials 30% Industrials 18% Energy 17% Telecommunication services 13% Consumer discretionary 7% Information technology 6% Consumer staples 2% Materials 2% Utilities 1% Real estate 1% Contributors and detractors Among individual contributors to performance, Oriental Investment Corp. Ltd. merits special mention. This company is an alternative energy supplier, specializing in converting waste to energy. The stock more than doubled during the period, as the company received an injection of assets from its parent company and the government enacted legislation designed to encourage alternative energy investments. Also helping our results was COSCO International Holdings Ltd., which has businesses in ship trading and supply services, among other operations. Strong demand led to firming prices and rising unit sales of paint to shipbuilders. Bank of East Asia Ltd. was another holding that per formed well. One of the first outside banks to begin operating in China, Bank of East Asia enjoyed strong loan growth from its Chinese operations that helped boost its stock. The Funds largest holding by far was wireless carrier China Mobile (Hong Kong) Ltd., representing more than 10% of net assets at period end. Even so, we carried a relatively light position in China Mobile compared with the index weighting of more than 15%. Underweighting it proved to be a good decision, as China Mobiles stock posted a gain but trailed the index by a wide margin. On the negative side, our results suffered due to TPV Technology Ltd., the worlds largest assembler of displays Greater China Opportunities Fund 4 for computers and other applications. Contracting profit margins due to overall weaker pricing power and falling prices for LCDs (liquid crystal displays) hampered the stock. Advanced Semiconductor Manufacturing Corp. also held back performance, as weak demand resulted in falling prices for analog integrated circuits and a contraction in profit margins. Prime Success International Group Ltd., a large footwear retailer, reported double-digit profit growth for 2006, but the market was expecting even better results, which hurt the stock. Lastly, Solomon Systech International Ltd., a supplier of integrated circuits, turned in a weak performance. Deteriorating profit margins and weaker-than-expected product pricing were problems here, too. Counterbalancing those negatives to some extent were energy and telecommunication services, where stock picking aided performance. Outlook We expect the fundamental backdrop for the regions stocks to remain favorable, driven by Chinas dynamic growth. However, stock perfor mance could be somewhat more volatile, as valuations are no longer cheap. In addition, given the degree of speculation gripping the market, the Chinese government could take further steps to cool the red-hot pace of stock price appreciation. On the currency front, we look for further eventual hikes in the renminbi, Chinas currency, versus the U.S. dol lar. A rising renminbi, also known as the yuan, would make life more difficult for Chinese exporters, but a robust domestic economy should bolster overall growth for the country. This commentary reflects the views of the portfolio manager through the end of the Funds period discussed in this report. The managers statements reflect her own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Sector investing is subject to greater risks than the market as a whole. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on April 30, 2007. Greater China Opportunities Fund 5 A look at performance For the periods ended April 30, 2007 Average annual returns Cumulative total returns Inception Since Since Class date 1-year 5-year 10-year inception 6-month 1-year 5-year 10-year inception A 6-8-05 28.94%   37.21% 14.87% 28.94%   82.01% B 6-8-05 29.70   38.42 15.57 29.70   85.07 C 6-8-05 33.80   40.00 19.57 33.80   89.07 I 1 6-8-05 36.26   41.64 21.22 36.26   93.30 NAV 1 12-27-06         2.59 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and NAV shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and NAV share prospectuses. Greater China Opportunities Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Greater China Opportunities Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the MSCI China Index. With maximum Class Period beginning Without sales charge sales charge Index B 6-8-05 $18,907 $18,507 $21,581 C 2 6-8-05 18,907 18,907 21,581 I 3 6-8-05 19,330 19,330 21,581 NAV 3 12-27-06 10,259 10,259 10,272 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of April 30, 2007. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI China Index is an unmanaged market capitalization-weighted index of Chinese companies available to non-domestic investors. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and NAV share prospectuses. Greater China Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2006, with the same investment held until April 30, 2007. Account value Ending value Expenses paid during period on 11-1-06 on 4-30-07 ended 4-30-07 1 Class A $1,000.00 $1,209.10 $9.06 Class B 1,000.00 1,205.70 12.90 Class C 1,000.00 1,205.70 12.79 Class I 1,000.00 1,212.20 6.50 Class NAV 1,000.00 1,025.90 3.84 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Greater China Opportunities Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2006, with the same investment held until April 30, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 11-1-06 on 4-30-07 ended 4-30-07 1 Class A $1,000.00 $1,016.60 $8.27 Class B Class C Class I Class NAV Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.65%, 2.36%, 2.35%, 1.19% and 1.12% for Class A, Class B, Class C, Class I and Class NAV, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Greater China Opportunities Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-07 (unaudited) This schedule consists of one main category: common stocks. Common stocks are further broken down by industry group. Issuer Shares Value Common stocks 97.40% (Cost $166,011,294) Agricultural Products 0.22% China Agri-Industries Holdings Ltd. (Hong Kong) (I) 547,000 446,902 Airlines 0.85% China Southern Airlines Co. Ltd. (China) (I) 4,000,000 1,746,523 Asset Management & Custody Banks 0.79% iShares MSCI Taiwan Index Fund (Taiwan) 117,000 1,615,770 Automobile Manufacturers 1.75% Denway Motors Ltd. (Hong Kong) 6,450,000 2,565,063 Geely Automobile Holdings Ltd. (Hong Kong) 7,880,000 1,029,406 Commodity Chemicals 0.91% Sinopec Shanghai Petrochemical Co. Ltd. (China) 3,280,000 1,866,545 Communications Equipment 0.50% ZTE Corp. (China) 219,400 1,020,023 Computer Storage & Peripherals 1.23% China Water Industry Group Ltd. (Hong Kong) (I) 4,196,000 606,230 TPV Technology Ltd. (Hong Kong) 2,856,000 1,917,044 Construction & Engineering 4.91% Baoye Group Co. Ltd. (China) 1,454,000 2,186,237 China Communications Construction Co. Ltd. (China) 3,321,000 4,356,524 COSCO International Holdings Ltd. (Hong Kong) 5,660,000 3,516,710 Construction & Farm Machinery & Heavy Trucks 0.53% China Infrastructure Machinery Holdings, Ltd. (China) 562,000 1,068,134 Yangzijiang Shipbuilding Holdings, Ltd. (China) (I) 18,000 15,635 Construction Materials 0.52% Anhui Conch Cement Co. Ltd. (China) 264,000 1,063,257 Consumer Electronics 0.13% Fujikon Industrial Holdings Ltd. (Hong Kong) 1,142,000 265,045 Distributors 1.47% China Resources Enterprise Ltd. (Hong Kong) 892,000 3,007,311 Diversified Banks 17.46% Bank of China Ltd. (China) 15,391,000 7,591,604 Bank of Communications Co. Ltd. (China) 3,525,000 3,699,502 See notes to financial statements Greater China Opportunities Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Diversified Banks (continued) Bank of East Asia Ltd. (Hong Kong) 811,017 $4,978,495 China CITIC Bank (China) (I)(S) 318,000 267,126 China Construction Bank (China) (S) 17,205,000 10,413,906 CITIC International Financial Holdings Ltd. (Hong Kong) 1,750,000 1,433,781 Industrial & Commercial Bank of China (China) 13,640,000 7,412,930 Diversified REITs 0.88% GZI Real Estate Investment Trust (Hong Kong) 4,522,000 1,809,154 Electronic Equipment Manufacturers 1.60% Au Optronics Corp., American Depositary Receipt (Taiwan) 51,500 819,365 Kingboard Chemical Holdings Ltd. (Hong Kong) 342,000 1,593,724 Yorkey Optical International Cayman Ltd. (Hong Kong) 2,718,000 875,146 Fertilizers & Agricultural Chemicals 1.02% Century Sunshine Ecological Technology Holdings, Ltd. (Hong Kong) 8,485,000 2,091,934 Footwear 1.54% Hongguo International Holdings Ltd. (China) 2,149,000 1,731,696 Prime Success International Group Ltd. (Hong Kong) 2,174,000 1,429,559 Forest Products 0.54% Sino-Forest Corp. (Canada) (I) 90,900 1,110,392 Gas Utilities 1.00% Xinao Gas Holdings Ltd. (China) 600,000 680,234 Zhengzhou Gas Co. Ltd. (China) 9,560,000 1,366,786 Gold 0.36% Lingbao Gold Co. Ltd. (Hong Kong) 980,000 738,737 Heavy Electrical Equipment 1.38% Harbin Power Equipment Co. Ltd. (China) 2,436,000 2,835,748 Highways & Railtracks 3.28% Anhui Expressway Co. Ltd. (China) 2,352,000 1,861,911 Road King Infrastructure Ltd. (Hong Kong) 2,470,000 4,123,958 Zhejiang Expressway Co. Ltd. (China) 898,000 735,250 Home Furnishings 0.20% Kasen International Holdings Ltd. (China) 2,975,000 415,537 Hotels, Resorts & Cruise Lines 0.32% China Travel International Investment Hong Kong Ltd. (Hong Kong) 1,540,000 658,929 Hypermarkets & Super Centers 1.06% Lianhua Supermarket Holdings Co. Ltd. (China) 1,693,000 2,170,542 Independent Power Producers & Energy Traders 2.23% China Power International Development Ltd. (Hong Kong) 5,959,000 3,095,476 China Resources Power Holdings Co. Ltd. (Hong Kong) 834,000 1,475,723 Industrial Conglomerates 1.64% China Everbright International Ltd. (Hong Kong) 3,695,000 999,512 Citic Pacific Ltd. (Hong Kong) 630,000 2,362,198 See notes to financial statements Greater China Opportunities Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Industrial Machinery 2.34% Enric Energy Equipment Holdings Ltd. (Hong Kong) (I) 1,836,000 1,049,045 EVA Precision Industrial Holdings, Ltd. (Hong Kong) 4,600,000 1,394,823 Shanghai Prime Machinery Co. (China) 5,620,000 2,345,162 Integrated Oil & Gas 10.62% China Petroleum & Chemical Corp. (China) 9,118,000 7,951,806 PetroChina Co. Ltd. (China) 12,310,000 13,825,386 Integrated Telecommunication Services 2.15% China Telecom Corp. Ltd. (China) 9,286,000 4,399,862 IT Consulting & Other Services 0.21% Chinasoft International Ltd. (China) 1,910,000 427,361 Life & Health Insurance 4.11% China Life Insurance Co. Ltd. (China) 2,730,000 8,423,270 Marine Ports & Services 2.11% China Merchants Holdings International Co. Ltd. (Hong Kong) 654,670 2,893,794 Cosco Pacific Ltd. (Hong Kong) 400,000 967,684 Rickmers Maritime (Singapore) (I) 450,000 464,728 Office REITs 1.06% Champion Real Estate Investment Trust (Hong Kong) 3,800,000 2,176,469 Oil & Gas Exploration & Production 3.28% CNOOC Ltd. (Hong Kong) 7,819,000 6,716,925 Other Diversified Financial Services 1.57% China Everbright Ltd. (Hong Kong) (I) 2,529,000 3,210,271 Packaged Foods & Meats 1.04% China Mengniu Dairy Co. Ltd. (Hong Kong) 300,000 909,710 China Yurun Food Group Ltd. (Hong Kong) 1,075,000 1,234,184 Personal Products 0.43% China Flavors & Fragrances Co. Ltd. (Hong Kong) 1,860,000 872,786 Property & Casualty Insurance 0.44% PICC Property and Casualty Co. Ltd. (China) (I) 1,500,000 903,308 Railroads 0.68% Guangshen Railway Co. Ltd. (China) 1,898,000 1,394,009 Real Estate Management & Development 4.67% China Overseas Land & Investment Ltd. (Hong Kong) 2,386,000 2,894,392 China Resources Land Ltd. (Hong Kong) 1,934,000 2,320,149 China Seven Star Shopping Ltd. (Hong Kong) (I) 9,650,000 1,496,451 Guangzhou Investment Co. Ltd. (Hong Kong) 4,560,000 1,065,622 Kerry Properties Ltd. (Hong Kong) 360,000 1,798,995 Reinsurance 0.80% China Insurance International Holdings Co. Ltd. (Hong Kong) (I) 1,330,000 1,645,538 Semiconductors 0.58% Advanced Semiconductor Manufacturing Corp. (China) (I) 11,640,000 1,183,344 See notes to financial statements Greater China Opportunities Fund 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Steel 0.34% Maanshan Iron and Steel Co. Ltd. (China) 1,010,000 697,239 Technology Distributors 2.06% Digital China Holdings Ltd. (Hong Kong) 8,156,800 3,326,859 Oriental Investment Corp. Ltd. (Hong Kong) (I) 7,540,000 907,010 Wireless Telecommunication Services 10.59% China Mobile (Hong Kong) Ltd. (Hong Kong) 2,410,000 21,710,159 Total investments (Cost $166,011,297) 97.40% Other assets and liabilities, net 2.60% Total net assets 100.00% (I) Non-income-producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $10,681,032 or 5.21% of the Funds net assets as of April 30, 2007. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Greater China Opportunities Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $166,011,297) $199,677,555 Cash 3,755,923 Foreign currency at value (cost $1,114,777) 1,110,319 Receivable for investments sold 269,463 Receivable for shares sold 1,176,897 Dividends receivable 583,469 Total assets Liabilities Payable for investments purchased 816,157 Payable for shares repurchased 365,878 Payable to affiliates Management fees 327,903 Distribution and service fees 14,056 Other 49,533 Other payables and accrued expenses 2,106 Total liabilities Net assets Capital paid-in 163,623,214 Accumulated net realized gain on investments and foreign currency transactions 8,525,075 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 33,662,252 Distribution in excess of net investment income (812,548) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($142,481,082 ÷ 7,672,799 shares) $18.57 Class B ($28,263,607 ÷ 1,534,445 shares) $18.42 Class C ($29,550,315 ÷ 1,604,526 shares) $18.42 Class I ($3,851,488 ÷ 206,938 shares) $18.61 Class NAV ($851,501 ÷ 45,737 shares) $18.62 Maximum offering price per share Class A 1 ($18.57 ÷ 95%) $19.55 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Greater China Opportunities Fund 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $261) $802,705 Interest 23,608 Total investment income Expenses Investment management fees (Note 2) 900,749 Distribution and service fees (Note 2) 426,393 Class A, B and C transfer agent fees (Note 2) 186,223 Class I transfer agent fees (Note 2) 1,299 Accounting and legal services fees (Note 2) 11,413 Compliance fees 254 Blue sky fees 39,372 Custodian fees 36,990 Professional fees 12,236 Printing fees 10,139 Trustees fees 3,090 Miscellaneous 10,725 Total expenses Net investment loss Realized and unrealized gain (loss) Net realized gain on Investments 8,601,771 Foreign currency transactions 9,711 Change in net unrealized appreciation (depreciation) of Investments 19,250,238 Translation of assets and liabilities in foreign currencies (4,006) Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 11-1-06 through 4-30-07. See notes to financial statements Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-06 4-30-07 1 Increase (decrease) in net assets From operations Net investment income (loss) $521,107 ($812,570) Net realized gain 2,822,442 8,611,482 Change in net unrealized appreciation (depreciation) 14,784,854 19,246,232 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (34,481) (446,999) Class B 0 (7,633) Class C 0 (6,002) Class I (4,277) (38,951) From net realized gain Class A (44,190) (2,043,717) Class B (5,067) (419,850) Class C (4,308) (330,123) Class I (351) (111,132) From Fund share transactions Net assets Beginning of period 15,098,594 112,039,743 End of period 2 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 2 Includes accumulated (distribution in excess of) net investment income (loss) of $499,607 and ($812,548), respectively. See notes to financial statements Greater China Opportunities Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-05 1 10-31-06 4-30-07 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 0.03 0.16 (0.07) Net realized and unrealized gain on investments 0.21 5.43 3.31 Total from investment operations Less distributions From net investment income  (0.01) (0.08) From net realized gain  (0.04) (0.37)  Net asset value, end of period Total return 4,5 (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $12 $79 $142 Ratio of net expenses to average net assets (%) 1.93 7 1.89 1.65 7 Ratio of gross expenses to average net assets 8 (%) 4.44 7 1.92 1.65 7 Ratio of net investment income (loss) to average net assets 0.68 7 1.14 (0.74) 7 Portfolio turnover (%) 28 6 57 43 6 See notes to financial statements Greater China Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-05 1 10-31-06 4-30-07 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 0.02 0.09 (0.13) Net realized and unrealized gain on investments 0.19 5.37 3.30 Total from investment operations Less distributions From net investment income   (0.01) From net realized gain  (0.04) (0.37)  Net asset value, end of period Total return 4,5 (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $1 $16 $28 Ratio of net expenses to average net assets (%) 2.63 7 2.59 2.36 7 Ratio of gross expenses to average net assets 8 (%) 5.14 7 2.62 2.36 7 Ratio of net investment income (loss) to average net assets 0.43 7 0.63 (1.42) 7 Portfolio turnover (%) 28 6 57 43 6 See notes to financial statements Greater China Opportunities Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-05 1 10-31-06 4-30-07 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 0.03 0.08 (0.12) Net realized and unrealized gain on investments 0.18 5.38 3.29 Total from investment operations Less distributions From net investment income   (0.01) From net realized gain  (0.04) (0.37)  Net asset value, end of period Total return 4,5 (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $1 $13 $30 Ratio of net expenses to average net assets (%) 2.62 7 2.59 2.35 7 Ratio of gross expenses to average net assets 8 (%) 5.13 7 2.62 2.35 7 Ratio of net investment income (loss) to average net assets 0.61 7 0.55 (1.34) 7 Portfolio turnover (%) 28 6 57 43 6 See notes to financial statements Greater China Opportunities Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 10-31-05 1 10-31-06 4-30-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.03 0.24 (0.05) Net realized and unrealized gain on investments 0.23 5.42 3.34 Total from investment operations Less distributions From net investment income  (0.06) (0.13) From net realized gain  (0.04) (0.37)  Net asset value, end of period Total return 4,5 (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions)  9 $4 $4 Ratio of net expenses to average net assets (%) 1.45 7 1.46 1.19 7 Ratio of gross expenses to average net assets 8 (%) 3.96 7 1.49 1.19 7 Ratio of net investment income to average net assets 0.76 7 1.70 (0.51) 7 Portfolio turnover (%) 28 6 57 43 6 See notes to financial statements Greater China Opportunities Fund 20 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS NAV Period ended 4-30-07 Per share operating performance Net asset value, beginning of period Net investment income 3 0.06 Net realized and unrealized gain on investments 0.24 Total from investment operations Net asset value, end of period Total return 4,5 (%) 6 Ratios and supplemental data Net assets, end of period (in millions) $1 Ratio of net expenses to average net assets (%) 1.12 7 Ratio of gross expenses to average net assets 8 (%) 1.12 7 Ratio of net investment income to average net assets 0.98 7 Portfolio turnover (%) 43 6 1 Beginning of operations on 6-9-05 through 10-31-05. 2 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total return would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. 9 Less than $500,000. 10 Beginning of operations from 12-28-06 through 4-30-07. See notes to financial statements Greater China Opportunities Fund 21 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Greater China Opportunities (the Fund) is a non-diversified series of John Hancock Investment Trust III (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class NAV shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (the SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Class NAV was launched on December 28, 2006. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or, if quotations are not readily available or the value has been materially affected by events occurring after the close of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
